        Case 1:19-cv-01453-SKO Document 25 Filed 11/25/20 Page 1 of 3


     PHILLIP A. TALBERT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     S. WYETH McADAM
 4          Special Assistant United States Attorney
            160 Spear Street, Suite 800
 5          San Francisco, California 94105
            Telephone: (415) 268-5610
 6          Facsimile: (415) 744-0134
            E-Mail: Wyeth.McAdam@ssa.gov
 7
     Attorneys for Defendant
 8

 9
                                    UNITED STATES DISTRICT COURT
10                                 EASTERN DISTRICT OF CALIFORNIA
                                          FRESNO DIVISION
11

12   CHARLES RUSSO,                                  )    Case No.: 1:19-cv-01453-SKO
                                                     )
13                    Plaintiff,                     )    THE PARTIES’ STIPULATED
14
                                                     )    NEW BRIEFING SCHEDULE, AND
            vs.                                      )    ORDER
15                                                   )
     ANDREW SAUL,                                    )
16   Commissioner of Social Security,                )    (Doc. 24)
17
                                                     )
                      Defendant.                     )
18                                                   )
                                                     )
19
            Defendant, Commissioner of Social Security (Commissioner), by his undersigned
20
     attorneys, and Plaintiff Charles Russo, by his undersigned attorneys, stipulate that Defendant shall
21
     have an extension of 45 days to file his response to Plaintiff’s opening brief.
22
            Defendant needs more time to review the over 800 page record, respond to the issues
23
     Plaintiff’s raised, and go through the necessary in-house reviews. Defense counsel is on leave this
24
     Thanksgiving week and plans to be on leave and out of town for two weeks in December and due
25
     to press of business and other deadlines needs more time to prepare a proper response to Plaintiff’s
26
     opening brief.
27
            The parties stipulate to the following briefing schedule.
28




     Stip. & Order for Ext., 1:19-cv-01453-SKO
           Case 1:19-cv-01453-SKO Document 25 Filed 11/25/20 Page 2 of 3



 1            Defendant shall file his response to Plaintiff’s opening brief by January 14, 2021.
 2            All other deadlines shall following the Court’s Scheduling Order dated October 18, 2019.
 3   See Dkt. 5.
 4            This is the Commissioner’s second request for an extension of time to file his responsive
 5   brief and second stipulation to alter the briefing schedule.
 6
                                            Respectfully submitted,
 7

 8   Dated: November 24, 2020

 9   By:                                    /s/ Jonathan Omar Peña *
                                            Jonathan Omar Peña
10
                                            Peña & Bromberg, Attorneys at Law
11
                                            (*As authorized via e-mail on November 24, 2020)
12

13
                                            Dolly Marlo Trompeter
14                                          Peña & Bromberg, Attorneys at Law
15

16
                                            Attorneys for Plaintiff

17                                          PHILLIP A. TALBERT
                                            United States Attorney
18
                                            DEBORAH LEE STACHEL
19                                          Regional Chief Counsel, Region IX
                                            Social Security Administration
20
      ///
21

22

23

24
     ///
25

26

27

28   ///




     Stip. & Order for Ext., 1:19-cv-01453-SKO
        Case 1:19-cv-01453-SKO Document 25 Filed 11/25/20 Page 3 of 3


                                            /s/ S. Wyeth McAdam
 1
                                            S. WYETH MCADAM
 2                                          Special Assistant United States Attorney
                                            Attorneys for Defendant
 3

 4

 5
                                                   ORDER
 6            Pursuant to the parties’ second stipulation (Doc. 24), and for good cause shown, IT IS
 7   ORDERED that Defendant shall have an extension, up to and including January 14, 2021, to
 8   respond to Plaintiff’s Opening Brief. All other dates in the Scheduling Order (Doc. 5) shall be
 9   extended accordingly.
10

11   IT IS SO ORDERED.
12
     Dated:     November 25, 2020                                 /s/   Sheila K. Oberto               .
13
                                                        UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     Stip. & Order for Ext., 1:19-cv-01453-SKO
